Case: 10-30899 Document: 00511479761 Page: 1 Date Filed: 05/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 17, 2011
                                     No. 10-30899
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

DANELLE HALL,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:05-CR-243-5


Before BARKSDALE, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       In 2007, Danelle Hall, federal prisoner # 35171-177, pleaded guilty to
distribution of five or more grams of cocaine base, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(B), and 18 U.S.C. § 2. Based on an enhancement pursuant to
his previous guilty plea to possession of cocaine, Hall was sentenced to the
statutory mandatory minimum of 120 months’ imprisonment, pursuant to 21
U.S.C. §§ 841(b)(1)(B)(iii), 851.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       Case: 10-30899 Document: 00511479761 Page: 2 Date Filed: 05/17/2011

                                   No. 10-30899

        Proceeding pro se, Hall appeals the denial of his 18 U.S.C. § 3582(c)(2)
motion for reduction of sentence. He relies on: the retroactive amendments to
the Sentencing Guidelines for crack-cocaine offenses; United States v. Booker,
543 U.S. 220 (2005), and its progeny; and the 2010 Fair Sentencing Act (FSA)
(reduced disparity between crack and powder cocaine offenses), which, he
contends, should apply retroactively.
        Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence in certain cases in which the sentencing range has been subsequently
lowered by the Sentencing Commission. United States v. Doublin, 572 F.3d 235,
237 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009). The district court’s decision
whether to reduce a sentence under § 3582(c)(2) is reviewed for abuse of
discretion; its interpretation of the Guidelines, de novo. United States v. Evans,
587 F.3d 667, 672 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010).
        Because Hall received the mandatory minimum sentence, he was not
eligible for § 3582(c)(2) relief under the recent crack-cocaine Guideline
amendments. 21 U.S.C. §§ 841(b)(1)(B), 851; United States v. Pardue, 36 F.3d
429, 430-31 (5th Cir. 1994). Hall’s assertion that he is entitled to resentencing
under the FSA is without merit: the FSA does not apply retroactively. United
States v. Doggins, 633 F.3d 379, 384 (5th Cir. 2011). To the extent Hall urges
our court to consider the effect of Booker and its progeny, his contention is
unavailing. The principles of Booker and its progeny do not apply to § 3582(c)(2)
proceedings, and a sentencing court lacks discretion to reduce the sentence any
further than the reduction allowed under Guideline § 1B1.10 (limits
circumstances under which defendant is entitled to § 3582(c)(2) sentence
reduction based on retroactive Guideline amendments). Doublin, 572 F.3d at
238.
        AFFIRMED.




                                         2